Citation Nr: 0517956	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether the September 4, 1990, rating decision of the 
agency of original jurisdiction, which denied entitlement to 
service connection for bilateral pes planus, contained clear 
and unmistakable error.

2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
August 1982, from May 1983 to March 1986, and from February 
1987 to February 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 1996 from the North 
Little Rock, Arkansas, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  

In December 1999, the Board remanded the appeal for the 
purpose of obtaining additional information and to also 
ensure due process.  The claim was subsequently returned to 
the Board.  The Board then bifurcated its actions on the 
issues before it.  In a decision dated August 2002, the Board 
concluded that the veteran had submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for bilateral pes planus.  

Following that action, the Board, sought to develop the issue 
of entitlement to service connection for bilateral pes planus 
for the purpose of obtaining medical information on the 
disorder internally pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board notified the veteran that once the 
development had been completed, the veteran would be informed 
of the development, and the Board would issue a decision.  
Nevertheless, in May 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) issued 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  In the case, the Federal 
Circuit Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in June 2003.  The Board notes 
that not all four issues were remanded however.  That is, the 
June 2003 action by the Board was not simply a remand, it was 
also a decision.  Specifically, the Board concluded that the 
evidence supported the veteran's claim involving a skin 
disorder, and as such, his appeal was granted.  However, the 
three other issues were, in fact, remanded.

The record reflects that in February 2004, the RO awarded 
service connection for the veteran's disorder involving the 
spine.  The remaining two issues have since been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision. 

2.  Service connection for bilateral pes planus was denied by 
the agency of original jurisdiction in a September 1990 
decision on the basis that service medical records did not 
show that a pre-existing disability was aggravated by the 
veteran's military service.  

3.  The RO's September 1990 rating decision was consistent 
with and supported by the evidence of record and the existing 
legal authority.

4.  Recently obtained medical evidence does not show that the 
veteran's pre-existing service bilateral pes planus was 
aggravated by his military service or any incident therein.  


CONCLUSIONS OF LAW

1.  The September 1990 RO's decision denying entitlement to 
service connection for bilateral pes planus is final.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1990); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  That portion of the September 1990 rating decision which 
denied service connection for bilateral pes planus was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
1991) (formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 (1990).

3.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1111, 1153, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

After the veteran was discharged in February 1990, he 
submitted an application for benefits claiming that VA 
benefits should be awarded for a bilateral pes planus 
disorder.  The veteran underwent a VA medical examination 
June 1990 in order to determine whether the veteran actually 
had a bilateral foot disorder, and if he did, whether the 
condition was caused by or the result of his military 
service.  Before the examination, the veteran admitted that 
he had been previously diagnosed as suffering from bilateral 
pes planus.  This diagnosis was confirmed by the VA examiner.  

The veteran's examination results, along with his service 
medical records, were then reviewed by VA personnel.  It is 
noted that the veteran did not submit any additional medical 
documents, either private or governmental, that specifically 
supported his claim.  The veteran did proffer a VA Form 21-
4138, Statement in Support of Claim, in June 1990, in which 
he admitted that the pes planus condition existed prior to 
the veteran's military service.  He added that it was his 
belief that the disorder was aggravated by his military 
service; i.e., it was worse due to or the result of his 
military service.  

The RO then issued a decision in September 1990 that denied 
the veteran's claim for entitlement to service connection for 
bilateral pes planus.  In denying the veteran's claim, the RO 
noted that the veteran had asymptomatic bilateral pes planus 
upon his entry onto active duty.  Moreover, the service 
medical records were silent for any treatment for flatfeet.  
Although the veteran's discharge examination was not of 
record, the RO concluded that the evidence did not show that 
the veteran's pre-existing disorder was aggravated by his 
military service.  As such, service connection was not 
warranted.  The veteran was notified of the decision but he 
did not file a notice of disagreement with the RO's 
determination.  Hence, that decision became final.  

In conjunction with other issues that were then on appeal, 
the veteran's accredited service representative submitted a 
Written Brief Presentation in December 1998.  In that 
document, the representative claimed that the RO had 
committed clear and unmistakable error with respect to the 
September 1990 decision.  Specifically, the veteran's 
representative asserted that the RO disregarded evidence that 
was located in the veteran's service medical records, that 
such an omission was clearly erroneous, and that if all of 
the evidence had been considered, service connection would 
have been granted.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the veteran 
of the type of evidence needed to substantiate his claim 
involving clear and unmistakable error.  

Under 38 C.F.R. § 3.105(a) (2004), "clear and unmistakable 
error" requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).  

As a threshold matter, the veteran must make his claim of 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.  "[S]imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed or evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Id.  It must be remembered that 
there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in September 1990, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
clear and unmistakable error.  The veteran (through his 
representative) has just claimed that clear and unmistakable 
error has been committed by the VA.  He has insinuated that 
the RO misspoke, and possibly overlooked, medical evidence 
when it made it initial decision.  Yet, it has not been 
claimed that the applicable laws and regulations were not 
correctly applied.  Instead, and in the Board's opinion, 
these allegations regarding the claimed clear and 
unmistakable error are essentially tantamount to mere 
disagreement as to how the facts were weighed or evaluated by 
the RO.  These general contentions are without merit, for 
purposes of the present claim, because they only advance 
arguments that cannot be considered clear and unmistakable, 
in that they do not conform to the Court's requirement to 
"assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell, at 313.

Hence, the Board finds that a properly pleaded claim of clear 
and unmistakable error has not been presented, and the 
establishment of service connection for bilateral pes planus 
via clear and unmistakable error must be denied because of an 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection - Bilateral Pes Planus

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim involving service connection by means of the 
discussions in the supplemental statements of the case 
(SSOCs) and the Board's Decision/Remand that reopened the 
veteran's claim.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that he was actually suffering from 
bilateral pes planus and that it was related to or caused by 
his military service or to an incident that occurred while 
the veteran was performing military duties.  Alternatively, 
he was told that he must submit evidence showing that a pre-
existing condition was aggravated by his military service and 
was related to the disability from which he was now suffering 
therefrom.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, most recently in a letter dated March 2005, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent VA 
medical examinations in May 2001 and January 2003 in order to 
determine whether the veteran was suffering from the claimed 
disability and the etiology of any found disorder.  
Additionally, the veteran has undergone repeated treatment 
for various conditions at the local VA medical center.  At 
those times, the veteran had the chance to express his 
concerns with respect to his claimed foot disorder.  He had 
the ability to not only talk about the condition but to also 
ask for an opinion about his assertions from his various 
treating physicians.  Given the foregoing, the Board finds 
that the RO has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's bilateral pes planus.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the VCAA notification was provided after the 
initial rating decision.  In reviewing the AOJ determination 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a) 
(West 2002), all questions in a matter which under 
38 U.S.C.A. § 511(a) (West 2002) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue discussed on appeal was harmless error.  In letters 
to the veteran, along with the SSOCs, the RO informed him of 
what information he needed to establish entitlement to 
service connection.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The letters satisfy the 
VCAA content-complying notice.  The claimant and his 
representative have been provided with every opportunity to 
submit evidence and argument in support of the veteran's 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, the SSOCs, and the accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. ___, slip op. at *32, 2005 WL 957317 (Vet. App. 
Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters and SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The veteran has returned to the VA asking that VA 
compensation benefits be awarded for bilateral pes planus.  
The veteran has admitted that prior to service, he had 
suffered from flatfeet.  However, it is his contention that 
his disorder was aggravated by his military service and that 
as such he should be awarded service connection.  

To ensure that a complete picture of the veteran's prior 
medical history was of record, the veteran's medical 
treatment records since he left service were obtained and 
have been included in the claims folder for review.  These 
records do show occasional complaints of or treatment for 
flat feet.  However, they do not provide an opinion or 
insinuation as to whether the veteran's pre-existing 
disability was aggravated by his military service.  

The record reflects that in May 2001 the veteran underwent an 
examination of his feet.  The veteran complained of "knots" 
on the "insides of my feet and they hurt."  The doctor 
found that the veteran had bilateral semirigid flatfeet, 
bunions, and hallux valgus.  Upon completion of the 
examination, the examiner opined that the veteran's flatfoot 
disorder was congenital in nature and was not caused by his 
military service.  

Another examination of his feet was accomplished in January 
2003 at the veteran's local VA medical center.  The examiner 
noted that the veteran had flat feet upon his entrance onto 
active duty.  Moreover, he concluded that the veteran's past 
medical history was noncontributory to the veteran's current 
flat foot disorder.  Upon further examination of the feet, 
the doctor diagnosed congenital bilateral pes planus.  The 
examiner further opined:

. . . I do not see anything to make 
me feel that his current problems were 
made worse by his service.  I am sure 
that there were times in service when his 
feet got tired but they would have gotten 
tired if he was cooking in civilian life.  
He has a type of foot that would simply 
fatigue a litter quicker than someone 
else.  There are no signs of excessive 
wear degeneration or injury from his 
military years. . . . All in all, I 
believe his current status is normal for 
a man of his age and his congenital 
flatfeet.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004); see 
also Akins v. Derwinski, 1 Vet. App. 228 (1991); Bagby v. 
Derwinski, 1 Vet. App. 225 (1991); Doran v. Brown, 6 Vet. 
App. 283, 286 (1994); Miller v. West, 11 Vet. App. 345 
(1998); Browder v. Derwinski, 1 Vet. App. 204 (1991); 
Lapaosky v. Brown, 4 Vet. App. 331 (1993).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b) (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

The service medical records do not specifically indicate that 
the veteran's bilateral pes planus was more disabling upon 
his completion of service.  They are negative for any 
findings showing a superimposed injury to his feet while the 
veteran was in service.  Nevertheless, they do show that the 
veteran received limited treatment for the condition.  Yet, 
they do not insinuate that the disability was aggravated or 
became worse as a result of his service.  

VA medical records do not substantiate the assertions that 
have been made by the veteran.  The most recent medical 
opinion specifically indicated that even though the veteran 
had a pre-existing disorder, it was not aggravated by his 
military service.  

The Board is cognizant of the fact that the veteran contends 
that his claimed disorder was aggravated by service.  
However, these lay statements are not competent evidence of 
increased disability.  The veteran is competent to report any 
symptoms that he experienced (or observed, in the case of the 
fellow service member) [see Gregory v. Brown, 8 Vet. App. 
563, 569 (1996)], but the veteran does not have the medical 
expertise to diagnose those symptoms to be manifestations of 
increased disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran has claimed that his feet caused him more pain 
and discomfort while he was in the military.  He has said 
that the disability was more disabling after he served than 
before.  Yet, despite the veteran's assertions, intermittent 
or temporary flare-ups during service of a pre-existing 
injury or disease do not constitute aggravation; rather, the 
underlying condition, as contrasted with symptoms, must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  In this 
instance, there is no service medical evidence showing that 
the veteran's pre-existing bilateral flat feet had worsened 
when he was discharged in 1990.

The veteran has averred that the medical documents support 
his position.  However, the most recent VA doctor has 
concluded that the veteran's military service did not 
aggravate his pre-existing disabilities.  In other words, the 
veteran's current disability of the feet was not permanently 
aggravated beyond the normal progression of the disease while 
the veteran was in service.

The Board is thus left with the veteran's contentions with 
respect to the actual disability.  In determining whether 
evidence submitted by a veteran is credible the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The veteran's service medical records 
and personnel records do not support the assertions made by 
the veteran.  The Board believes that the veteran's written 
evidence is not credible, not probative, and it does not add 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court pointed out that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is not, at least, in equipoise.  Because the 
evidence is not in equipoise, the Board concludes that the 
veteran's pre-existing bilateral flat feet were not 
aggravated by his military service, and as such, service 
connection is not warranted.  The veteran's claim is denied.


ORDER

The September 4, 1990, rating decision of the RO, which 
denied entitlement to service connection for bilateral pes 
planus, did not contain clear and unmistakable error, and the 
veteran's claim is denied.

Service connection for bilateral pes planus is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


